MEMORANDUM **
Jerald Howard Burgess appeals from the district court’s decision, following a limited remand under United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir. 2005) (en banc), that it would not have imposed a different sentence had it known that the Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Burgess’s contention that the district court failed to give him the opportunity to present mitigating evidence during the Ameline remand is belied by the record. The district court obtained the views of counsel in writing. See Ameline, 409 F.3d at 1084-85.
The remainder of Burgess’s contentions are unreviewable because he failed to raise them during his initial appeal to this court. See United States v. Thornton, 511 F.3d 1221, 1228-29 (9th Cir.2008); United States v. Combs, 470 F.3d 1294, 1297 (9th Cir .2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.